Matter of Santana v Pena (2021 NY Slip Op 04486)





Matter of Santana v Pena


2021 NY Slip Op 04486


Decided on July 21, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 21, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2020-05706
 (Docket No. O-210-20)

[*1]In the Matter of Josette Santana, appellant,
vVincent Pena, respondent.


Legal Services of the Hudson Valley, Newburgh, NY (Amanda D. Tarallo of counsel), for appellant.
Jessica Bacal, Mount Kisco, NY, attorney for the children.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Orange County (Carol S. Klein, J.), dated January 30, 2020. The order dismissed the family offense petition for lack of subject matter jurisdiction and vacated a temporary order of protection dated January 14, 2020.
ORDERED that the order dated January 30, 2020, is affirmed, without costs or disbursements.
Contrary to the petitioner's contention, the Family Court properly determined that it did not have subject matter jurisdiction to entertain her family offense petition on the ground that another state had exclusive continuing jurisdiction over the parties' custody and parental access dispute and the order of protection which she was seeking would have necessarily affected the respondent's parental access rights (see Matter of Etzel v Freleng, 188 AD3d 1054; Matter of Alintoff v Alintoff, 141 AD3d 518). Notably, Family Court Act § 154-e provides the petitioner with the ability to enforce in New York an order of protection entered in another state. Accordingly, the court properly dismissed the petition and vacated a temporary order of protection.
CHAMBERS, J.P., BRATHWAITE NELSON, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court